EXHIBIT 10.1


CALIFORNIA RESOURCES CORPORATION
LONG-TERM INCENTIVE PLAN


NONSTATUTORY STOCK OPTION AWARD
TERMS AND CONDITIONS


 
Grantee:
<<Grantee Name>>
 
 
 
 
Date of Grant:
February 19, 2019
 
 
 
 
Shares of Common Stock Subject to This Option:
<< Options Granted >>
 
 
 
 
Vesting Schedule:
One-third of the Options on February 18, 2020;
One-third of the Options on February 18, 2021;
One-third of the Options on February 18, 2022
(each being a “Vesting Date”)
 
 
 
 
Purchase Price Per Share:
$23.88

The following Terms and Conditions (these “Terms and Conditions”) are set forth
as of the Date of Grant between CALIFORNIA RESOURCES CORPORATION, a Delaware
corporation (“CRC” and, with its subsidiaries, the “Company”), and the eligible
employee receiving this award (the “Grantee”).
1. Grant of Option. In accordance with these Terms and Conditions and the
California Resources Corporation Long-Term Incentive Plan, as the same may be
amended from time to time (the “Plan”), CRC hereby grants to the Grantee the
right and option (“Option”) to purchase all or any part of the aggregate number
of shares of CRC common stock, $0.01 par value (“Common Stock”), set forth
above. In the event of any conflict between the terms of these Terms and
Conditions and the Plan, the Plan shall control. Capitalized terms used but not
defined in these Terms and Conditions shall have the meanings attributed to such
terms under the Plan, unless the context requires otherwise. This Option shall
not be treated as an incentive stock option within the meaning of section 422(b)
of the Code.
If the Grantee fails to accept this award prior to <<Accept by Date>>, then,
notwithstanding any other provision of this award, the Grantee shall forfeit
this Option and all rights under this award and this award will become null and
void. For purposes of these Terms and Conditions, acceptance of the award shall
occur on the date the Grantee accepts this Nonstatutory Stock Option Award
through Fidelity NetBenefits or any replacement on-line system designated by the
Company.


1

--------------------------------------------------------------------------------




2.     Purchase Price. The purchase price of Common Stock purchased pursuant to
the exercise of this Option shall be the purchase price per share set forth
above, which has been determined to be not less than the Fair Market Value of a
share of Common Stock at the Date of Grant. For all purposes of these Terms and
Conditions, the Fair Market Value of a share of Common Stock shall be determined
in accordance with the provisions of the Plan.
3.     Vesting and Exercise of Option. Subject to the earlier expiration of this
Option as herein provided, this Option may be exercised, by written notice to
CRC at its principal executive office addressed to the attention of its
corporate secretary (or such other officer, employee or designee of the Company
as CRC may designate from time to time), at any time and from time to time after
the Date of Grant, but, except as otherwise provided below, this Option shall
not be exercisable for more than that portion of the aggregate number of shares
of Common Stock offered by this Option determined under the vesting schedule set
forth above.
This Option may be exercised only while the Grantee remains an employee of the
Company and will terminate and cease to be exercisable upon the Grantee’s
termination of employment with the Company, except that:


(a)If, prior to the final Vesting Date, the Grantee dies, becomes permanently
disabled while in the employ of the Company and terminates employment as a
result thereof, retires with the consent of the Company, or the Grantee’s
employment is terminated by the Company on or after the date a Change in Control
occurs and as a result of such event (each of the foregoing, an “Unscheduled
Vesting Event”), then the unvested portion of this Option shall become vested
and exercisable with respect to such unvested shares of Common Stock offered by
this Option as of the date of the Unscheduled Vesting Event (and shall remain
exercisable for the remaining term of this Option with respect to such shares as
well as the shares with respect to which this Option became vested and
exercisable prior to the Unscheduled Vesting Event).
(b)If the Grantee terminates employment voluntarily or the Grantee’s employment
is terminated for cause (as determined by the Company) before the final Vesting
Date, then (i) the Grantee shall forfeit the portion of this Option that has not
become vested and exercisable prior to the Grantee’s termination date and (ii)
this Option may be exercised by the Grantee (or the person who acquires this
Option by will or the laws of descent and distribution or otherwise by reason of
the death of Grantee) at any time during the period ending at the earlier 60
days following such termination or the term of this Option, but only as to the
number of shares the Grantee was entitled to purchase hereunder as of the date
the Grantee’s employment so terminates.
(c)If, prior to the final vesting date, the Grantee terminates employment
without cause (as determined by the Company) for the convenience of the Company
(a “Forfeiture Event”), then the unvested portion of this Option will be reduced
on a pro rata basis based upon the number obtained by (i) multiplying the
aggregate number of shares of Common Stock offered by this Option by a fraction,
the numerator of which is the number of days between and including the Date of
Grant and the Forfeiture Event, and the denominator of which is the number of
days between and including the Date of Grant and


2

--------------------------------------------------------------------------------




the final Vesting Date, and (ii) subtracting from the product the number of
shares of Common Stock with respect to which this Option became vested and
exercisable prior to the Forfeiture Event. This Option shall become vested and
exercisable with respect to such pro rata unvested shares of Common Stock
offered by this Option as of the date of the Forfeiture Event (and shall remain
exercisable for the lesser of the remaining term of this Option or 180 days with
respect to such shares as well as the shares with respect to which this Option
became vested and exercisable prior to the Forfeiture Event), and this Option
shall cease to be exercisable as of such date with respect to any other shares
of Common Stock offered under this Option that have not become vested and
exercisable on or prior to such date. Any such determination by the Committee is
binding on the Grantee.
Notwithstanding anything herein to the contrary, in no event will this Option be
exercisable after the expiration of seven years from the Date of Grant. The
purchase price of shares as to which this Option is exercised shall be paid in
full at the time of exercise (i) in cash, cash equivalent, or by electronic
funds transfer, (ii) if permitted by the Committee in its sole discretion, by
delivering or constructively tendering to CRC shares of Common Stock having a
Fair Market Value equal to the purchase price (provided such shares used for
this purpose must have been held by the Grantee for such minimum period of time
as may be established from time to time by the Committee), (iii) if the Common
Stock is readily tradable on a national securities exchange, through a “cashless
exercise” in accordance with a Company established policy or program for the
same, or (iv) in any other legal consideration the Committee deems appropriate.
No fraction of a share of Common Stock shall be issued by CRC upon exercise of
an Option or accepted by CRC in payment of the exercise price thereof; rather,
the Grantee shall provide a cash payment for such amount as is necessary to
effect the issuance and acceptance of only whole shares of Common Stock. Unless
and until a certificate or certificates representing such shares shall have been
issued by CRC to the Grantee, the Grantee (or the person permitted to exercise
this Option in the event of the Grantee’s death) shall not be or have any of the
rights or privileges of a stockholder of CRC with respect to shares acquirable
upon an exercise of this Option.
4.     Taxes and Withholding. Regardless of any action the Company takes with
respect to any or all income tax (including U.S. federal, state and local tax
and non-U.S. tax), social insurance, payroll tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company. The
Grantee further acknowledges that the Company (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Nonstatutory Stock Option Award, including the grant, vesting
or exercise of the Nonstatutory Stock Option Award; and (ii) does not commit to
and is under no obligation to structure the terms of the grant or any aspect of
the Nonstatutory Stock Option Award to reduce or eliminate the Grantee’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Grantee has become subject to tax in more than one jurisdiction between
the Date of Grant and the date of any relevant taxable event, the Grantee
acknowledges that the Company may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


3

--------------------------------------------------------------------------------




Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all Tax-Related Items. In
this regard, the Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally payable by the Grantee, first, from the shares
purchased upon exercise of this Nonstatutory Stock Option Award and, if not
sufficient, from the Grantee’s wages or other cash compensation. The Grantee
shall pay to the Company any amount of Tax-Related Items that the Company may be
required to withhold as a result of the Grantee’s receipt, vesting or exercise
of this Nonstatutory Stock Option Award that cannot be satisfied by the means
previously described.
5.     Compensation Recoupment. Grantee’s receipt of this award is expressly
conditioned on Grantee’s agreement to the terms and provisions of this Section,
and Grantee acknowledges that Grantee would not have received this award in the
absence of such agreement. By accepting this award, Grantee acknowledges and
agrees that:
(a)     the compensation (or any portion thereof) payable pursuant to this award
and any other award granted to Grantee under the Plan (whether granted before,
on or after the Date of Grant) shall be subject to recovery, revocation,
recoupment or “clawback” by the Company or any of its Affiliates pursuant to (i)
the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(the “Act”), (ii) any rules or regulations promulgated under the Act or by any
stock exchange on which the Company’s common stock is listed (collectively, the
“Rules”), or (iii) any compensation recoupment or clawback policies or
procedures adopted by CRC or any of its Affiliates, in each case with respect to
clauses (i), (ii) and (iii) above as such provisions, rules, regulations,
policies and procedures may be adopted and amended from time to time (including
with retroactive effect); and
(b)    any other compensation or benefit (or any portion thereof) payable to or
on behalf of Grantee from the Company or any of its Affiliates (whether payable
before, on or after the Date of Grant, but excluding any compensation or benefit
payable pursuant to an award granted under the Plan) shall be subject to
recovery, revocation, recoupment or clawback by the Company or any of its
Affiliates pursuant to the Act, the Rules or any compensation recoupment or
clawback policies or procedures adopted by CRC or any of its Affiliates in
accordance with the requirements of the Act and the Rules, in each case as the
Act, the Rules and such policies and procedures may be adopted and amended from
time to time (including with retroactive effect).
In addition, Grantee hereby agrees (on behalf of Grantee and any other
individual, entity or other person claiming under or through Grantee) that: (a)
compensation payable pursuant to this award and any other compensation or
benefit payable to or on behalf of Grantee (whether under the Plan or otherwise)
shall be subject to recovery, revocation, recoupment or clawback as provided in
the preceding provisions of this Section; and (b) Grantee (or any such
individual, entity or other person) shall not seek indemnification or
contribution from the Company or any of its Affiliates with respect to any
amount so recovered, revoked, recouped or clawed back.


4

--------------------------------------------------------------------------------




6.     Employment Relationship. For purposes of these Terms and Conditions, the
Grantee shall be considered to be in the employment of the Company as long as
the Grantee remains an employee of any of the Company, an Affiliate, or a
corporation or other entity or a parent or subsidiary of such corporation or
other entity assuming or substituting a new option for this Option. Without
limiting the scope of the preceding sentence, it is expressly provided that the
Grantee shall be considered to have terminated employment with the Company at
the time of the termination of the “Affiliate” status under the Plan of the
entity or other organization that employs the Grantee. Nothing in the adoption
of the Plan, nor the award of this Option thereunder pursuant to these Terms and
Conditions, shall affect in any way the right of the Grantee or the Company or
any such Affiliate or other entity to terminate such employment at any time.
Unless otherwise provided in a written employment agreement or by applicable
law, the Grantee’s employment by the Company or any such Affiliate or other
entity shall be on an at-will basis, and the employment relationship may be
terminated at any time by either the Grantee or the Company or any such
Affiliate or other entity for any reason whatsoever, with or without cause or
notice. Any question as to whether and when there has been a termination of the
Grantee’s employment with the Company or any such Affiliate or other entity, and
the cause of such termination, shall be determined by the Committee, and its
determination shall be final.
7.     Acknowledgements Regarding Section 409A of the Code. The Grantee
understands that if the purchase price of the Common Stock under this Option is
less than the fair market value of such Common Stock on the date of grant of
this Option, then the Grantee may incur adverse tax consequences under section
409A of the Code. The Grantee acknowledges and agrees that (a) he is not relying
upon any determination by the Company, any Affiliate, or any of their respective
employees, directors, managers, officers, attorneys or agents (collectively, the
“Company Parties”) of the fair market value of the Common Stock on the date of
grant of this Option, (b) he is not relying upon any written or oral statement
or representation of the Company Parties regarding the tax effects associated
with the Grantee’s acceptance of these Terms and Conditions and his receipt,
holding and exercise of this Option, and (c) in deciding to accept these Terms
and Conditions, the Grantee is relying on his own judgment and the judgment of
the professionals of his choice with whom he has consulted. The Grantee hereby
releases, acquits and forever discharges the Company Parties from all actions,
causes of actions, suits, debts, obligations, liabilities, claims, damages,
losses, costs and expenses of any nature whatsoever, known or unknown, on
account of, arising out of, or in any way related to the tax effects associated
with the Grantee’s acceptance of these Terms and Conditions and his receipt,
holding and exercise of this Option.
8.     Notices. Any notices or other communications provided for in these Terms
and Conditions shall be sufficient if in writing. In the case of the Grantee,
such notices or communications shall be effectively delivered if hand delivered
to the Grantee at the Grantee’s principal place of employment or if sent by
certified mail, return receipt requested, to the Grantee at the last address the
Grantee has filed with the Company. In the case of the Company, such notices or
communications shall be effectively delivered if sent by certified mail, return
receipt requested, to CRC at its principal executive offices.


5

--------------------------------------------------------------------------------




9.     Privacy Rights. By accepting this Award, the Grantee explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s Data (as defined below) by and among, as
applicable, the Company and its affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan. The Company holds or may receive from any agent designated by the Company
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of this
Nonstatutory Stock Option Award or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan,
including complying with applicable tax and securities laws (“Data”). Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan. These recipients may be located in
the Grantee’s country or elsewhere, and may have different data privacy laws and
protections than the Grantee’s country. By accepting these Terms and Conditions,
the Grantee authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes described
above. The Grantee may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting the administrator in writing. Refusing or withdrawing consent may
affect the Grantee’s ability to participate in the Plan.
10.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this Nonstatutory Stock Option Award granted
under the Plan or future awards that may be granted under the Plan (if any) by
electronic means or to request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and, if requested, to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
11.    Binding Effect. These Terms and Conditions shall be binding upon and
inure to the benefit of any successors to the Company and all persons lawfully
claiming under the Grantee.


6

--------------------------------------------------------------------------------




12.    Entire Agreement; Amendment. These Terms and Conditions constitute the
entire agreement of the parties with regard to the subject matter hereof, and
contains all the covenants, promises, representations, warranties and agreements
between the parties with respect to this Option; provided, however, that the
terms of these Terms and Conditions shall not modify and shall be subject to the
terms and conditions of any employment and/or severance agreement between the
Company (or an Affiliate) and the Grantee in effect as of the date a
determination is to be made under these Terms and Conditions. Without limiting
the scope of the preceding sentence, except as provided therein, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect. The Committee may, in its sole discretion, amend these Terms and
Conditions from time to time in any manner that is not inconsistent with the
Plan; provided, however, that except as otherwise provided in the Plan or these
Terms and Conditions, no amendment will adversely affect the rights of the
Grantee under these Terms and Conditions in any material respect without the
Grantee’s consent. Notwithstanding the foregoing, Attachment B may only be
modified or revoked pursuant to the terms set forth in its Paragraph 14, and
Attachment B shall survive the termination of Employee’s employment relationship
with the Company, the termination of the Plan and the termination of the Terms
and Conditions.
13.    Grantee’s Agreement to General Terms of Employment. By accepting this
Nonstatutory Stock Option Award, the Grantee agrees, to the extent not contrary
to applicable law, to the General Terms of Employment set out on Attachment 1,
which is incorporated in these Terms and Conditions by reference
14.    Governing Law. The laws of the State of Delaware govern the
interpretation, performance, and enforcement of these Terms and Conditions.




7

--------------------------------------------------------------------------------





Attachment 1
GENERAL TERMS OF EMPLOYMENT


A.    Except as otherwise required by law or legal process, the Grantee will not
publish or divulge to any person, firm, corporation or institution and will not
use to the detriment of CRC, or any of its subsidiaries or other affiliates, or
any of their respective officers, directors, employees or stockholders
(collectively, “CRC Parties”), at any time during or after the Grantee’s
employment by any of them, any trade secrets or confidential information of any
of them (whether generated by them or as a result of any of their business
relationships), including such information as described in CRC’s ethics code and
other corporate policies, without first obtaining the written permission of an
officer of the Company.
B.    At the time of leaving employment with the Company, the Grantee will
deliver to the Company, and not keep or deliver to anyone else, any and all
credit cards, drawings, blueprints, specifications, devices, notes, notebooks,
memoranda, reports, studies, correspondence and other documents, and, in
general, any and all materials relating to the CRC Parties (whether generated by
them or as a result of their business relationships), including any copies
(whether in paper or electronic form), that the Grantee has in the Grantee’s
possession or control.
C.    The Grantee will, during the Grantee’s employment by the Company, comply
with the provisions of CRC’s ethics code and other policies.
D.    Except as otherwise required by the Grantee’s job or permitted by law, the
Grantee will not make statements about any CRC Parties (1) to the press,
electronic media, to any part of the investment community, to the public, or to
any person connected with, employed by or having a relationship with any of them
without permission of an officer of the Company or (2) that are derogatory,
defamatory or negative. Nothing herein, however, shall prevent Grantee from
making a good faith report or complaint to appropriate governmental authorities.
To the fullest extent permitted by law, Grantee will not interfere with or
disrupt any of the Company’s operations or otherwise take actions intended
directly to harm any of the CRC Parties.
E.    All inventions, developments, designs, improvements, discoveries and ideas
that the Grantee makes or conceives in the course of employment by the Company,
whether or not during regular working hours, relating to any design, article of
manufacture, machine, apparatus, process, method, composition of matter, product
or any improvement or component thereof, that are manufactured, sold, leased,
used or under development by, or pertain to the present or possible future
business of the Company shall be a work-for-hire and become and remain the
property of CRC, its successors and assigns.


8

--------------------------------------------------------------------------------




The provisions of this Section do not apply to an invention that qualifies fully
under the provisions of Section 2870 of the California Labor Code, which
provides in substance that provisions in an employment agreement providing that
an employee shall assign or offer to assign rights in an invention to his or her
employer do not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, except for those inventions that
either (a) relate, at the time of conception or reduction to practice of the
invention, (1) to the business of the employer or (2) to the employer’s actual
or demonstrably anticipated research or development, or (b) result from any work
performed by the employee for the employer.
F.    The Grantee has executed a Mutual Agreement to Arbitrate with the Company.
G.    The foregoing General Terms of Employment are not intended to be an
exclusive list of the employment terms and conditions that apply to the Grantee.
The Company, in its sole discretion, may at any time amend or supplement the
foregoing terms. The Grantee’s breach of the foregoing General Terms of
Employment will entitle the Company to take appropriate disciplinary action,
including, without limitation, reduction of the Nonstatutory Stock Option Award
granted pursuant to these Terms and Conditions and termination of employment.






9